UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54389 PACIFIC ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) California 20-4118216 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5820 Oberlin Dr., Suite 203 San Diego, California (Address of principal executive offices) (Zip Code) (858) 450-2900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 55,148,815 shares of common stock, no par value, were outstanding as of May 12, 2011. PACIFIC ENTERTAINMENT CORPORATION FORM 10-Q For the Quarterly Period Ended March 31, 2011 Table of Contents PART I — FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements (Unaudited). 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 23 Item 4. Controls and Procedures. 23 PART II – OTHER INFORMATION 24 Item 1. Legal proceedings. 24 Item 1a. Risk factors. 24 Item 2. Unregistered sales of equity securities and use of proceeds. 24 Item 3. Defaults upon senior securities. 24 Item 4. [reserved]. 24 Item 5. Other information. 24 Item 6. Exhibits. 25 SIGNATURES 26 2 PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited). Pacific Entertainment Corporation Consolidated Balance Sheets March 31, 2011 December 31, 2010 (unaudited) ASSETS Current Assets: Cash $ $ Accounts Receivable, net Inventory Prepaid and Other Assets Total Current Assets Property and Equipment, net Capitalized Product Development Intangible Assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts Payable $ $ Accrued Expenses Accrued Salaries and Wages Accrued Interest - Debentures Total Current Liabilities Long Term Liabilities: Notes Payable – Related Parties and Accrued Interest Total Liabilities Stockholders’ Equity (Deficit) Common Stock, no par value, 100,000,000 shares authorized; 55,148,815 and 55,116,515 shares issued and outstanding, respectively Common Stock Subscription Payable - Additional Paid in Capital Accumulated Deficit ) ) Total Pacific Entertainment Corporation Stockholders’ Equity (Deficit) ) ) Noncontrolling Interest ) - Total Stockholders’ Equity (Deficit) ) ) Total Liabilities & Stockholders’ Equity (Deficit) $ $ See accompanying notes to consolidated financial statements 3 Pacific Entertainment Corporation Consolidated Statements of Operations (unaudited) Three Months Ending March 31, Revenues: Product Sales $ $ Licensing & Royalties Total Revenues Cost of Sales (Excluding Depreciation) Gross Profit Operating Expenses: Product Development - Professional Services Rent Expense Marketing & Sales Depreciation & Amortization Salaries and Related Expenses Stock Compensation Expense Other General & Administrative Total Operating Expenses Loss from Operations ) ) Other Income (Expense): Other Income Interest Expense ) - Interest Expense – Related Parties ) ) Net Other Income (Expense) ) ) Loss before Income Tax Expense and Noncontrolling Interest ) ) Income Tax Expense - - Net Loss ) ) Net Loss attributable to Noncontrolling Interest - Net Loss attributable to Pacific Entertainment Corporation $ ) $ ) Net Loss per common share $ ) $ ) Weighted average shares outstanding See accompanying notes to consolidated financial statements 4 Pacific Entertainment Corporation Consolidated Statements of Stockholders’ Equity (Deficit) (unaudited) Common Stock Common Stock Subscription Additional
